oOo oN DO oO fF WwW DY =

BM ho NO BRO NSN SO NO NY NO =| —|— — =— =—=— =&— —=—&— = — —
Co 0 is ©) en © 2 © © > © © 0 i GE © > © sn ~ ©? ©

 

Case 2:19-cv-10911-FMO-AFM Document 19 Filed 06/02/20 Page 1of1 Page ID #:168

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JUAN GARIBAY ) Case No. CV 19-10911 FMO (AFMx)
Plaintiff,
V. JUDGMENT
RONALD E. ARBOLIDA, et al.,
Defendants. )

 

Pursuant to the Court’s Order Re: Plaintiffs Application for Default Judgment, IT IS
ADJUDGED that:

1. Default judgment shall be entered in favor of plaintiff Juan Garibay, and against Ronald
E. Arbolida (“defendant”), in the total amount of $4,000 in statutory damages.

2. Defendant shall pay plaintiff attorney's fees and costs in the amount of $ 2,442.50.

3. Plaintiff shall serve defendant with a copy of this Judgment in such a manner as to make
it operative in any future proceedings.
Dated this 2nd day of June, 2020.

Is/

Fernando M. Olguin
United States District Judge

 
